CHIEF JUSTICE PRYOR
delivered ti-ie opinion of the court.
Section 660 of the Civil Code provides, “that an officer levying an execution on personal property held by the debtor jointly with another shall not deprive such person, without his consent, in writing, of the possession of the property, except for the purpose of having it inventoried and appraised,” &c. He is also required to state the facts on the return made on the execution, and this gives the execution creditor a lien that he may enforce in a court of equity.
In this case a levy was made on an interest of one half in the crop of tobacco owned, as is alleged, jointly by the execution debtor and another, and a claimant of the one’ half interest executed a claimant’s bond, as provided by section 645 of the Code, by which a sale of personal property may be suspended at the instance of any party other than the defendant claiming the property, &c. A motion was made by the plaintiff in the execution for a judgment on the bond, as provided by section 648 of the Code, and on the hearing it was insisted that the bond was unauthorized, without consideration, and no action or motion could be had upon it.
We think the court acted properly in dismissing the motion. The bond to suspend the sale by the officer was not obligatory, for the reason that no sale of the property could have been made by him. His return on the execution gave to the creditor a lien, with the right to go into a court of equity, and, as against the other joint owner and all others claiming an interest in the property, have their rights determined. It does not appear that the other joint owner with the debtor had surrendered the property to the officer for sale, or that any other step had been taken than the levy-on the debtor’s interest.
Judgment affirmed.